        Case 4:15-cv-00951-MAK Document 504 Filed 12/08/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOEL SNIDER                                  : CIVIL ACTION
                                             :
                     v.                      : NO. 15-951
                                             :
PENNSYLVANIA DEPT. OF                        :
CORRECTIONS, et al.                          :

                                         ORDER

       AND NOW, this 8th day of December 2020, upon considering Warden Shaffer’s and Union

County’s Motion to dismiss (ECF Doc No. 382), Plaintiff’s Response (ECF Doc. No. 458),

Warden Shaffer’s and Union County’s Reply (ECF Doc. No. 474), fulfilling our obligations under

28 U.S.C. § 1915, and for reasons in the accompanying Memorandum, it is ORDERED Warden

Shaffer’s and Union County’s Motion (ECF Doc No. 382) is GRANTED and we further dismiss

Warden Shaffer and Union County under 28 U.S.C. § 1915.



                                                  ______________________
                                                  KEARNEY, J.
